Per Curiam.

In every suit each party is supposed to advance as his suit proceeds. If each has paid costs, and then they compromise, the suit is settled; for the transaction imports no further proceeding is to be had; nothing more than a simple discontinuance to enter on record, and nothing_ being said about costs, each must pay his own. *98The parties ought to have informed their attorneys there was a compromise.
Costs denied.(a)

 Where a suit is settled by the parties, without mentioning costs, each, bears his own. Johnston v. Brannan, 5 Johns. Rep. 268. A settlement with the plaintiff of even the costs is valid, if made without notice from his attorney, and bona fide. The People v. Hardenbergh, 8 Johns. Rep. 335.